The defendant was indicted for the offense of seduction, was tried and convicted, and an indeterminate sentence of not less than four years nor more than five years was imposed upon him.
The appeal is upon the record proper, there being no bill of exceptions, and the time for filing same has expired. The record appears regular in all respects. There being no bill of exceptions, and the oral charge of the court not appearing, the written charges refused to defendant are not reviewable.
Let the judgment of the lower court stand affirmed.
Affirmed.